IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00164-CR
                                No. 10-17-00188-CR

SEAN JEFFREY FOSTER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2015-102-C2


                            SEVERANCE ORDER


      In Trial Court Case No. 2015-102-C2, appellant Sean Foster pled not guilty to one

count of Burglary of a Habitation (Count I), three counts of Indecency with a Child by

Contact (Counts II, III, and IV), and one count of Indecency with a Child by Exposure

(Count V). A jury found Foster guilty of all counts and assessed Foster’s punishment at
30 years in prison in Count I, 15 years in prison in each of Counts II-IV, and 10 years in

prison in Count V. Five judgments were signed, one for each count.

        Foster filed one notice of appeal, showing his desire to appeal from “the judgment

of conviction and sentence” rendered against him in Trial Court Case No. 2015-102-C2.

The appeal therefore bears one case number, Court of Appeals No. 10-16-00164-CR.

        Foster’s appointed appellate counsel filed a brief challenging only the judgments

and sentences for Counts II through V. After Foster was ordered to file either a brief

bringing any alleged error or an Anders-type motion to withdraw and a supporting brief

as to Count I, Foster’s counsel filed an Anders-type motion to withdraw and a supporting

brief as to Count I. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Foster also filed a motion to sever as to that count. See Kirven v. State, No. 10-14-

00122-CR (Tex. App.—Waco Oct. 22, 2015, order) (not designated for publication).

        Accordingly, Foster’s Motion to Sever and Assign a Separate Cause Number as to

Count I of the District Court Judgment is granted. Count I of trial court cause number

2015-102-C2 is assigned 10-17-00188-CR as its case number on appeal. The Clerk is

ordered to file Foster’s Motion to Withdraw, Motion to Sever and Assign a Separate

Cause Number as to Count I of the District Court Judgment, Brief in Support of Motion

to Withdraw From Appeal, and Letter to Client Concerning Motion to Withdraw, all filed

on May 25, 2017, in appellate case number 10-17-00188-CR. The Clerk of this Court is also




Foster v. State                                                                        Page 2
ordered to file a copy of the reporter’s record and the clerk’s record that was filed in

appellate case number 10-16-00164-CR in appellate case number 10-17-00188-CR.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed June 14, 2017




Foster v. State                                                                   Page 3